             CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 1 of 10




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MINNESOTA

KELLY SCHULTZ, individually, and on behalf
of all others similarly situated,
                            Plaintiff,                  NO.

        v.                                              CLASS ACTION COMPLAINT

WINONA PAUP, a Minnesota individual,                          JURY DEMAND
                            Defendant.


        This case addresses a disturbing trend whereby realtors cold call consumers without
consent violating the Telephone Consumer Protection Act. Plaintiff Kelly Schultz (“Schultz”)
brings this Class Action Complaint and Demand for Jury Trial against Defendant Winona Paup
(“Paup”) to stop the Defendant from violating the Telephone Consumer Protection Act by
placing solicitation calls using a pre-recorded voice message and solicitation calls/texts without
consent to consumers whose phone numbers are registered on the National Do Not Call registry
(“DNC”). Plaintiff, for this Complaint, alleges as follows upon personal knowledge as to herself
and her own acts and experiences, and, as to all other matters, upon information and belief,
including investigation conducted by her attorneys.
                                                PARTIES

        1.      The Plaintiff is a resident of Zimmerman, Minnesota.
        2.      Defendant Paup is a realtor located in Maple Grove, Minnesota. Defendant places
calls into this District.
                                         JURISDICTION AND VENUE
        3.      This Court has personal jurisdiction over Defendant and venue is proper in this
District under 28 U.S.C. § 1391(b) because Defendant’s wrongful conduct of calling the Plaintiff
was directed to and received by Plaintiff in this District on Plaintiff’s Minnesota area code cell
phone number.
            CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 2 of 10




                                           INTRODUCTION
       4.      As the Supreme Court explained at the end of its last term, “Americans

passionately disagree about many things. But they are largely united in their disdain for
robocalls. The Federal Government receives a staggering number of complaints about
robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
(U.S. July 6, 2020).
       5.      The National Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.
See 47 C.F.R. § 64.1200(c)(2).
       6.      A listing on the Registry “must be honored indefinitely, or until the registration is
cancelled by the consumer or the telephone number is removed by the database administrator.”
Id.
       7.      When Congress enacted the TCPA in 1991, it found that telemarketers called
more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
       8.      By 2003, due to more powerful autodialing technology, telemarketers were
calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
       9.      The problems Congress identified when it enacted the TCPA have only grown
exponentially in recent years.
       10.     According to online robocall tracking service “YouMail,” 4.62 billion robocalls
were placed in February alone, at a rate of 165.1 million per day. www.robocallindex.com (last
visited March 21, 2021).
          CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 3 of 10




        11.     “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

statement of FCC chairman.1
        12.     “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
                                      COMMON ALLEGATIONS
        13.     Defendant places pre-recorded telemarketing calls to consumers without obtaining
the necessary prior express written consent to place such calls.
        14.     Defendant also places calls and sends solicitation text messages to consumers
who registered their phone number on the DNC without obtaining the necessary consent to place
such calls/texts.
        15.     These solicitation calls and texts are placed/sent to generate business for
Defendant’s real estate agent business.
                                 PLAINTIFF’S ALLEGATIONS
        16.     Plaintiff registered her phone number on the DNC on March 25, 2017.
        17.     Plaintiff uses her phone for personal use only. It is not associated with a business.
        18.     On January 11, 2021 at 2:32 PM, Plaintiff Schultz received a call from Defendant
from phone number 612-402-7572.
        19.     Plaintiff did not answer this call but a pre-recorded voice message was left on her
voicemail stating:
        “Hi, this is Noni calling from Realty Group. Um, a while back you were looking for
        homes and you were on one of our Realty Group websites. And, it’s been a while since

1
  https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
            CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 4 of 10




         we reached out so I’m calling to see if you found a home or if you’re still looking. My
         number is 612-402-7572. Again that’s 612-402-7572. So feel free to call or text me any

         time. Thanks.”
         20.    612-402-7572 is the phone number for Winona (Noni) Paup, a Realty Group real
estate agent:




                                                                             3




         21.    Plaintiff believes this voicemail was pre-recorded due to its generic nature, as the
voicemail does not mention Plaintiff’s name or anything specific about Plaintiff.
         22.    On February 3, 2021, Plaintiff received 2 nearly identical text messages from
Defendant within seconds of each other.
         23.    The text messages were sent at 12:53 PM to Plaintiff’s cell phone from 651-358-
2249:




3
    https://realtygroupmn.com/maple-grove-team/noni-paup-licensed-real-estate-agent
           CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 5 of 10




         24.    The 612-402-7572 phone number indicated in the text message is an number that
identifies itself as Noni Paup.


         25.    Plaintiff has never provided her phone number to Paup or any Realty Group real

estate agent.
         26.    The unauthorized solicitation telephone calls that Plaintiff received from Paup, as
alleged herein, have harmed Plaintiff in the form of annoyance, nuisance, and invasion of
privacy, and disturbed the use and enjoyment of her phone, in addition to the wear and tear on
the phone’s hardware (including the phone’s battery) and the consumption of memory on the
phone.
         27.    Seeking redress for these injuries, Plaintiff, on behalf of herself and Classes of
similarly situated individuals, bring suit under the Telephone Consumer Protection Act, 47
U.S.C. § 227, et seq., which prohibits calling a cell phone number using a pre-recorded voice
          CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 6 of 10




message without consent and unsolicited telemarketing calls to cellular telephones that are
registered on the DNC.

                                        CLASS ALLEGATIONS
       28.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(b)(2)
and 23(b)(3) and seeks certification of the following Classes:
       Pre-recorded Class: All persons in the United States who from four years prior to the
       filing of this action through class certification Defendant called using a pre-recorded
       voice message for the same purpose that Defendant called Plaintiff.
       Do Not Call Registry Class: All persons in the United States who from four years prior
       to the filing of this action through class certification (1) Defendant (or an agent acting on
       behalf of the Defendant) called and/or texted more than one time, (2) within any 12-
       month period, (3) where the person’s telephone number had been listed on the National
       Do Not Call Registry for at least thirty days, (4) for substantially the same reason
       Defendant called and/or texted Plaintiff.

       29.     The following individuals are excluded from the Classes: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, their
subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
parents have a controlling interest and their current or former employees, officers and directors;
(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Classes; (5) the legal representatives, successors or assigns of any such excluded
persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated
and/or released. Plaintiff anticipates the need to amend the Class definitions following
appropriate discovery.
       30.     Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Classes such that joinder of all members is impracticable.
       31.     Commonality and Predominance: There are many questions of law and fact
common to the claims of the Plaintiff and the Classes, and those questions predominate over any
questions that may affect individual members of the Classes. Common questions for the Classes
include, but are not necessarily limited to the following:
          CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 7 of 10




       (a)     whether Defendant Paup placed calls to Plaintiff and members of the Pre-recorded
               class using a pre-recorded voice message without first obtaining the prior express

               written consent that is necessary to make such calls;
       (b)     whether Defendant Paup systematically made multiple calls/sent text messages to
               Plaintiff and other consumers whose telephone numbers were registered with the
               DNC without first obtaining consent to make the calls/texts;
       (c)     whether Defendant Paup’s calls and texts to Plaintiff and other consumers were
               made for telemarketing purposes;
       (c)     whether Defendant’s conduct constitutes a violation of the TCPA;
       (d)     whether members of the Classes are entitled to treble damages based on the
               willfulness of Defendant’s conduct.
       32.     Adequate Representation: The Plaintiff will fairly and adequately represent and
protect the interests of the Classes, and has retained counsel competent and experienced in class
actions. The Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no
defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting
this action on behalf of the members of the Classes, and have the financial resources to do so.
Neither Plaintiff nor her counsel have any interest adverse to the Classes.
       33.     Appropriateness: This class action is also appropriate for certification because
Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
of conduct toward the members of the Classes and making final class-wide injunctive relief
appropriate. Defendant’s business practices apply to and affect the members of the Classes
uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
respect to the Classes as wholes, not on facts or law applicable only to the Plaintiff. Additionally,
the damages suffered by individual members of the Classes will likely be small relative to the
burden and expense of individual prosecution of the complex litigation necessitated by
Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to
          CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 8 of 10




obtain effective relief from Defendant’s misconduct on an individual basis. A class action
provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.
                                    FIRST CLAIM FOR RELIEF
                                Telephone Consumer Protection Act
                                     (Violation of 47 U.S.C. § 227)
                      (On Behalf of Plaintiff Schultz and the Pre-recorded Class)

       34.     Plaintiff repeats and reallege paragraphs 1 through 33 of this Complaint and

incorporates them by reference.

       35.     Defendant made solicitation calls to Plaintiff and the other members of the Pre-

recorded Class using a pre-recorded voice message.

       36.     These pre-recorded voice calls were made en masse without the prior express

written consent of the Plaintiff and the other members of the Pre-recorded Class.

       37.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff and the other members of the Class are each entitled to a

minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                              SECOND CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Schultz and the Do Not Registry Class)
       38.     Plaintiff repeats and realleges paragraphs 1 through 33 of this Complaint and
incorporates them by reference.
       39.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
who has registered her or her telephone number on the national do-not-call registry of persons
who do not wish to receive telephone solicitations that is maintained by the federal government.”
       40.     Any “person who has received more than one telephone call within any 12-month
period by or on behalf of the same entity in violation of the regulations prescribed under this
          CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 9 of 10




subsection may” may bring a private action based on a violation of said regulations, which were
promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).
       41.       Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,
telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry
Class members who registered their respective telephone numbers on the National Do Not Call
Registry, a listing of persons who do not wish to receive telephone solicitations that is
maintained by the federal government.
       42.       Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
Registry Class received more than one telephone call in a 12-month period made by or on behalf
of the Defendant in violation of 47 C.F.R. § 64.1200, as described above.
       43.       As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter
alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
       44.       To the extent Defendant’s misconduct is determined to be willful and knowing,
the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
recoverable by the members of the Do Not Call Registry Class.
                                          PRAYER FOR RELIEF
       WHEREFORE, Plaintiff individually and on behalf of the Classes, prays for the
following relief:
       45.       An order certifying this case as a class action on behalf of the Classes as defined
above; appointing Plaintiff as the representative of the Classes; and appointing her attorneys as
Class Counsel;
       46.       An award of actual and/or statutory damages and costs;
       47.       An order declaring that Defendant’s actions, as set out above, violate the TCPA;
       48.       An injunction requiring Defendant to cease all unsolicited calling activity, and to
otherwise protect the interests of the Classes; and
         CASE 0:21-cv-00942-NEB-HB Doc. 1 Filed 04/07/21 Page 10 of 10




       49.     Such further and other relief as the Court deems just and proper.
                                           JURY DEMAND

       Plaintiff requests a jury trial.
                                             Respectfully Submitted,

                                             KELLY SCHULTZ, individually and on behalf of
                                             those similarly situated individuals,



DATED this 5th day of April, 2021.

                                             By: /s/ Ryan Peterson
                                             Ryan Peterson
                                             Peterson Legal, PLLC
                                             5201 Eden Avenue, Suite 300
                                             Edina, MN 55436
                                             ryan@peterson.legal
                                             Telephone: (612) 367-6568

                                             Rachel E. Kaufman*
                                             rachel@kaufmanpa.com
                                             KAUFMAN P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881

                                             Attorneys for Plaintiff and the putative Class

                                             *Pro Hac Vice motion forthcoming
